IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Paul Sam,                                   :
                                            : 243 C.D. 2015
                            Petitioner      : Submitted: November 20, 2015
                                            :
                     v.                     :
                                            :
Workers’ Compensation Appeal                :
Board (Sands Bethworks                      :
Gaming LLC),                                :
                                            :
                            Respondent      :


BEFORE:       HONORABLE BONNIE BRIGANCE LEADBETTER, Judge1
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                       FILED: February 23, 2016

              Paul Sam (Claimant) petitions for review, pro se, of the January 6, 2015,
order of the Workers’ Compensation Appeal Board (WCAB) affirming the decision
of a workers’ compensation judge (WCJ) to deny Claimant’s claim petition. For the
reasons that follow, we quash Claimant’s petition for review.


              On September 11, 2012, Claimant filed a claim petition, alleging that he
sustained an abdominal injury on July 19, 2012, while working as a table dealer at
Sands Casino Resort in Bethlehem, which is owned by Sands Bethworks Gaming

       1
        This case was assigned to the opinion writer on or before January 31, 2016, when Judge
Leadbetter assumed the status of senior judge.
LLC (Employer). (WCJ’s Op. at 1.) Claimant sought total disability benefits from
July 20, 2012, through July 31, 2012, as well as payment of medical bills, counsel
fees, and transport. (Id.) Employer filed an answer denying the allegations in
Claimant’s claim petition. (Id.) After hearings on January 28 and April 15, 2013, the
WCJ denied Claimant’s claim petition, finding that Claimant produced no credible
medical evidence to establish that any event at work caused an abdominal injury.
(WCJ’s Findings of Fact, No. 10.) Therefore, the WCJ concluded that Claimant
failed to meet his burden of proving that he sustained a work-related injury on July
19, 2012. (WCJ’s Conclusions of Law, No. 2.) Claimant appealed to the WCAB,
which affirmed. Claimant now petitions for review of that decision.2


               Preliminarily, Employer asserts that Claimant’s petition for review
should be dismissed as untimely. The WCAB issued its decision on January 6, 2015.
Under Pa. R.A.P. 1512(a)(1), Claimant had 30 days from the entry of that order, or
until February 5, 2015, to file his petition for review with this court.3 Employer
asserts that because Claimant’s petition for review was not filed until February 25,
2015, it was untimely. We cannot agree.


               On January 26, 2015, Claimant filed a pro se letter with this court,
indicating his intent to appeal from the WCAB’s decision and inquiring about the
proper procedure for filing an appeal.             In response, this court sent a notice to

       2
        Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact are supported by substantial
evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704.

       3
         “A petition for review of a quasijudicial order . . . shall be filed with the prothonotary of
the appellate court within 30 days after the entry of the order.” Pa. R.A.P. 1512(a)(1).


                                                  2
Claimant, which stated that “[t]he date of January 26, 2015[,] will be preserved as the
date of filing your appeal” and informed Claimant that he had 30 days from the date
of the notice, or until February 25, 2015, to perfect his petition for review. (Cmwlth.
Ct. Notice, 1/26/15, at 1.) Therefore, Claimant’s petition for review filed on February
25, 2015, was timely.


             In his pro se petition for review, Claimant asserts that he has obtained
additional paperwork to support his claim petition, including hospital records and the
names of his supervisors at the time of his work-related injury. Claimant’s petition
for review does not allege that the WCAB committed an error of law or that the
WCJ’s factual findings are unsupported by substantial evidence.             Pa. R.A.P.
1513(d)(5) requires that an appellate jurisdiction petition for review contain “a
general statement of the objections to the order or other determination”; however,
“the omission of an issue from the statement shall not be the basis for a finding of
waiver if the court is able to address the issue based on the certified record.” Pa.
R.A.P. 1513(d)(5). This rule is “intended to preclude a finding of waiver if the court
is able, based on the certified record, to address an issue not within the issues stated
in the petition for review but included in the statement of questions involved and
argued in a brief.” Pa. R.A.P. 1513, Official Note (2014) (emphasis added).


             Here, Claimant’s brief does not include a statement of questions
involved as required by Pa. R.A.P. 2116, which is fatal to his appeal. See Pa. R.A.P.
2116(a) (“No question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby.”); Lucarelli v. Workmen’s
Compensation Appeal Board (Emerson Electric), 546 A.2d 151, 152 (Pa. Cmwlth.


                                           3
1988) (quashing the claimant’s appeal where his brief failed to include a statement of
questions involved). Claimant’s brief also fails to include a statement of jurisdiction
and a summary of argument as required by Pa. R.A.P. 2114 and 2118. Finally, the
argument section of Claimant’s brief does not comply with the requirements of Pa.
R.A.P. 2119.4      As such, we conclude that the numerous procedural defects in
Claimant’s brief preclude this court from conducting a meaningful appellate review.
See Barber v. Tax Review Board, 850 A.2d 866, 867-68 (Pa. Cmwlth. 2004); In re
Condemnation of Property of Estate of Ciaffoni, 556 A.2d 504, 505 (Pa. Cmwlth.
1989).


              We recognize that Claimant is proceeding pro se. “Nevertheless, . . . a
layperson who represents himself in legal matters must to an extent assume the risk
that his lack of expertise in legal training will prove his undoing.” Huffman v.
Unemployment Compensation Board of Review, 555 A.2d 287, 288 (Pa. Cmwlth.
1989). “[W]hen a party fails to comply with the rules regarding contents of briefs,
[this] court cannot speculate or for that matter formulate what we believe the party’s
argument on appeal is or ought to be.” Ciaffoni, 556 A.2d at 506.




       4
          In his brief, Claimant contends that he was “defraud[ed] from meeting [his] burden of
proof by Employer based on company policy” and there was a “miscarriage of medical reports.”
(Cl.’s Br. at 4; see id. at 6.) These assertions do not raise discernible legal issues.


                                              4
              Accordingly, because Claimant failed to present any cognizable issues
for our review, we quash his petition for review.5




                                            ___________________________________
                                            ROCHELLE S. FRIEDMAN, Senior Judge




       5
         Even if Claimant had filed a procedurally compliant brief, we would nonetheless affirm the
WCAB’s order because the credible evidence of record supports the conclusion that Claimant failed
to prove that he sustained a work-related injury on July 19, 2012.


                                                5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Paul Sam,                            :
                                     : 243 C.D. 2015
                       Petitioner    :
                                     :
                  v.                 :
                                     :
Workers’ Compensation Appeal         :
Board (Sands Bethworks               :
Gaming LLC),                         :
                                     :
                       Respondent    :



                                    ORDER


             AND NOW, this 23rd day of February, 2016, we hereby quash Paul
Sam’s petition for review of the January 6, 2015, order of the Workers’
Compensation Appeal Board.




                                     ___________________________________
                                     ROCHELLE S. FRIEDMAN, Senior Judge